Citation Nr: 1822190	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  14-26 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, and anxiety.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1979 to November 1986, with additional service in the National Guard.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The claim file includes a January 2014 memorandum reflecting a formal finding by VA that the Veteran's complete service treatment records are unavailable.  As such, VA has a heightened obligation to assist the Veteran in the development of his case, and to explain findings and conclusions, as well as carefully consider the benefit of the doubt rule when records in the possession of the government are lost or destroyed.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

A videoconference hearing was scheduled in August 2016.  However, according to the Veterans Appeals Control and Locator System (VACOLS) the Veteran cancelled his hearing request.  As such, the Veteran's hearing request has been withdrawn.  See 38 C.F.R. § 20.704(e).

With regard to the characterization of the Veteran's claim for service connection for anxiety and depression, the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The medical evidence of record reveals several diagnoses of acquired psychiatric disorders, including major depression disorder; PTSD; anxiety; and other psychosocial and environmental problems not otherwise specified.  Thus, such issue on appeal has been expanded to include service connection for an acquired psychiatric disorder, to include PTSD, depression, and anxiety.

The Board notes that the Veteran filed a service connection claim for recurrent tinnitus and bilateral hearing loss in December 2012.  He was denied in the February 2014 rating decision on appeal.  In a June 2014 rating decision, the RO granted the Veteran's service connection claim for tinnitus and bilateral hearing loss, assigning him a 10 percent disability rating for tinnitus and a noncompensable rating for bilateral hearing loss, both effective December 21, 2012.  The Board finds that this grant of service connection constitutes a full award of the benefit sought on appeal with respect to these issues and it is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  The record currently available to the Board indicates that the Veteran did not initiate an appeal with the RO's effective date.  Thus, this matter is not in appellate status.  See Grantham, 114 F.3d at 1158.  As the RO's June 2014 decision constitutes a full grant of the benefits sought on appeal for the tinnitus service connection claim, no further consideration is necessary.  The other matter remains on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's military occupational specialty was combat engineer and he indicated that he took part in structure demolition and ordinance destruction.  He stated that he was assigned to the morgue at Ramstein Air Force Base in October 1983, at which time he assisted with the bodies of the Marines who had been killed at the bombing of their barracks in Beirut.  He stated that this event had resulted in his psychiatric disorders.

The Board finds that additional development is needed before final adjudication of the Veteran's appeal.  Specifically, the Board finds that the Veteran is entitled to a VA examination to address the etiology of his claimed disabilities.  Unfortunately, his service treatment records, which presumably could provide further support, are no longer available.  Given VA's heightened duty to assist, the Board will remand to afford the Veteran an opportunity for an appropriate examination to address a potential connection (nexus) between the claimed in service event and his disabilities.  See O'Hare, 1 Vet. App. at 367.

The Board is aware that the Veteran has received mental health treatment from Rome Community Based Outpatient Clinic (CBOC), VA medical center (VAMC) Seattle, and VAMC Phoenix.  Service treatment records from these VAMCs are part of the Veteran's file.  However, as none of the VA treatment providers have provided an opinion on a potential nexus, and due to VA's heightened duty to assist this Veteran, the Board finds that a VA examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran the opportunity to submit additional evidence or argument in furtherance of the appealed claim. 

2.  Undertake any additional development to obtain pertinent records, including records of VA and private treatment.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current psychiatric disabilities.  All necessary studies should be performed, and the electronic claims folder shall be made available for the examiner for review prior to the examination.  The Veteran's lay history of symptomatology should also be recorded and considered.

a)  The examiner should identify, by diagnosis, each current disability of a psychiatric disability, if any.

b)  The etiology of each diagnosis should be identified and the examiner should opine, for each diagnosis, whether it is at least as likely as not (i.e., a 50 percent or greater probability) caused by, or otherwise related to the Veteran's active duty service.  A complete rationale for any opinion offered should be provided.

      4.  Readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




